     Case 2:19-cv-10977-DOC-JEM Document 22 Filed 08/31/20 Page 1 of 1 Page ID #:992



1                                                                       JS-6
2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
                                                  )
11    ALFRED EDWIN PEVLER,                        )    Case No. CV 19-10977-DOC (JEM)
                                                  )
12                               Plaintiff,       )
                                                  )    JUDGMENT
13                 v.                             )
                                                  )
14    ANDREW M. SAUL, Commissioner of             )
      Social Security Administration,             )
15                                                )
                                 Defendant.       )
16                                                )
17
            In accordance with the Order Accepting Findings and Recommendations of United
18
      States Magistrate Judge filed concurrently herewith,
19
            IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security
20
      is AFFIRMED and this action is DISMISSED with prejudice.
21

22
                 August 31, 2020
      DATED:
23                                                                  DAVID O. CARTER
                                                             UNITED STATES DISTRICT JUDGE
24

25

26

27

28
